Citation Nr: 1420538	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lung disorder, claimed as asbestosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The  Veteran served on active duty from August 1964 to February 1968, and from February 1968 to April 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the RO.

In June 2011, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for the purpose of affording the Veteran the requested hearing; however, he subsequently withdrew his request for a hearing.  

In January 2012 the Board again remanded the matter to the RO, via the AMC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran was previously denied service connection for asthma in a September 2007 rating decision, which appears to be a diagnosis that is different from the current condition at issue.  

As established by the Federal Circuit, a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.  Ephrain v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see Boggs v. Peake, 520 F.3d 1330 (2008).  Thus, the current claim will be treated as a new claim on appeal.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through November 2013.  As these records are essentially cumulative and redundant of previous treatment records already associated with the claims file, remand for initial RO consideration of this evidence with respect to the matter on appeal is not warranted.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a chronic lung disease in service or many years thereafter.   

2.  The Veteran is not shown to have a lung disability manifested by asbestosis.

3.  The currently demonstrated chronic obstructive pulmonary disease (COPD) is not shown to be due to asbestos exposure or another event or incident of the Veteran's period of active service.  



CONCLUSION OF LAW

The Veteran's lung disability manifested by COPD is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the April 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the available, identified post-service VA and private treatment records, as well as Social Security Administration (SSA) records.  

The Veteran was also afforded an examination in February 2012 to determine the nature of the claimed lung disorder, to include asbestosis.  Hence, the Board finds that there has been substantial compliance with the January  2012 remand instructions. See Stegall v. West, 11 Vet. App. at 271.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  While he requested personal hearing, he later withdrew his request

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.


Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not asbestosis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements for the claim.  The claim on appeal is thus ready to be considered on the merits.


Analysis

The Veteran asserts that he is entitled to service connection for a lung disorder-namely, asbestosis, that he believes is related to his in-service asbestos exposure.

In various written statements, the Veteran reported that he served as a fireman and machinist mate serving aboard the U.S.S. Ticonderoga and U.S.S. Gearing, and that he served in a Navy ship yards and was exposed to asbestos.

The Veteran's service treatment records do not contain any complaint, finding, or diagnosis with respect to a lung disorder or asbestosis.  There were no abnormalities with respect to the lungs or chest on discharge examination in April 1970.  

A January 1974 Reserve duty examination also noted no abnormalities with respect to the lungs, and the Veteran denied having a history of shortness of breath, chronic cough, or chest pain at that time.  

Following the Veteran's discharge from service, a February 1993 chest x-ray report revealed no evidence of acute disease.  A chest x-ray report dated one week later revealed that the Veteran complained of shortness of breath of one -week duration.  The x-ray studies revealed interval development of the right lower lobe.  

 A July 1996 chest x-ray study showed no acute cardiopulmonary disease.  

In March 1998, the Veteran reported having a one year history of attacks of difficulty breathing associated with anxiety.  He indicated that he had been diagnosed with asthma at the Shands Medical Center.  

A July 1998 VA chest- x-ray report indicated that the Veteran complained of pain in the mid-chest upon breathing.

A March 1999 VA outpatient treatment report reflected that the Veteran presented with a few-day history of cough, sputum and sore throat.  He had a history of pneumonia.  The Veteran expressed his belief that he had an asbestos problem.  A chest x-ray study revealed a stable-appearing chest with no interval changes from the July 1996 x-ray. An impression of mild bronchitis in a COPD patient was indicated. 

In May 1999, the Veteran reported that he was told that he had asbestos changes.  

A July 1999 chest x-ray study revealed no acute disease.  

In August 1999, it was noted that the Veteran had a recent episode of "asthma" and sinus infection.  He reported that he quit smoking 10 years prior.  An impression of acute sinusitis and probable allergic rhinitis was indicated.   

A June 2000 chest x-ray study was normal.

A November 2000 chest x-ray report reflected that the Veteran complained of nonproductive cough and chest heaviness.  The x-ray study revealed no radiographic evidence for acute interval change in the chest.  

A November 2001 chest x-ray study showed no acute pulmonary  disease.  

A January 2005 chest x-ray study revealed normal findings.  

A February 2005 VA outpatient treatment report noted that the Veteran had been diagnosed with chronic obstructive pulmonary disease that was first diagnosed by the pulmonary specialists at the University of Florida/Shands.

The SSA records reflect that the Veteran was in receipt of disability benefits with a primarily diagnosis of COPD and poorly controlled diabetes mellitus.  A July 2006 disability determination medical evaluation associated with these records reflected that the Veteran had chronic asthma and a history of significant asbestos exposure.  It was noted that he became short of breath when walking and could not walk continuously more than on-half block.  He used inhaled medications and a home nebulizer.  Asthmatic symptoms included wheezing and chest tightness.  He denied having a significant cough.  He had quit smoking 12 years prior to examination.  It was indicated that he worked as a boiler operator and HVAC specialist for 27 years.  

After physical examination, the examiner noted an impression of moderate chronic obstructive pulmonary disease and a history of asbestos exposure.  

Further VA outpatient treatment records noted a diagnosis of COPD.

On VA examination in August 2007, the Veteran stated that all of his ships in service were World War II vessels and had significant amounts of asbestos used in construction and in the air.  The Veteran reported that he had been diagnosed with asthma in 1990.  The examiner noted there was no prior CT evidence of any abnormalities related to his exposure to asbestos.  His symptoms included shortness of breath, productive cough with clear sputum, and regular colds or upper respiratory tract infections.  It was noted that the Veteran had a 25 pack per year history of cigarette smoking and had quit about 10 years earlier.  

The examiner noted that the Veteran had been diagnosed with asthma along with emphysema, also known as chronic obstructive pulmonary disease.  The examiner noted that it was a mild restrictive lung disease with no response to bronchodilator.  

The Veteran underwent physical examination, pulmonary function testing, and a chest x-ray study.  A diagnostic impression of mild restrictive evidence of his intrinsic restrictive ventilator defect was noted.  

The examiner also noted that pulmonary function tests revealed primarily mild restrictive lung disease with no significant response to bronchodilator.  

The examiner commented that the primary effects of asbestos disease on the lungs or asbestosis were a restrictive  picture with early loss of DLCO or decline in DLCO, chronic dyspnea and history of cough that was disproportionate to the amount of disease seen, and the Veteran did not have any of these.  He did have asthma.  

On VA examination in February 2012, the Veteran reported that he was exposed to asbestos in serving while serving as a fireman, boilerman, and machinist mate on ships with known asbestos such as a the U.S.S. Ticonderoga.  He used inhalational bronchodilator therapy and inhalational anti-inflammatory medication for treatment.  

A chest x-ray study showed no acute infiltrates or effusions or significant interval change.  A CT scan reflected no change in few small bilateral parenchymal and pleural based nodules, and mild left pleural thickening.  

After physical examination and pulmonary function tests, the examiner diagnosed COPD.  He did not assign a diagnosis of asthma.  He noted that there was no current objective evidence of asbestosis on examination.  

Based on review of the claims file and medical literature, the examiner opined that the Veteran's COPD was less likely as not caused by or a result of the Veteran's service.   In so finding, he noted that the Veteran's COPD was likely attributable to his 25-year, 2 pack per day cigarette habit.  

The examiner also noted that the Veteran did not meet the diagnostic criteria for asbestosis as evident by the DLCO findings on his pulmonary function tests.

The record reflects a current diagnosis of COPD.  However, given the evidence outlined, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a chronic lung disorder to include asbestosis.

The record does not document COPD until 1999, nearly 40 years after the Veteran's discharge from service.  There were no correlated complaints noted in service, and the lungs and chest were indicated to be normal at discharge and on reserve examination a few years later.

As indicated, the passage of many years between discharge from active service and the documentation of a claimed disability was a factor that tended to weigh against the claim of service connection.  See Maxson, 230 F.3d at 1333; Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, on this record, there is more than mere silence. 

None of the probative evidence supports a finding of a relationship between the Veteran's service and his current COPD. 

The only pertinent medical opinion of record is that of the February 2012 VA examiner who had a thorough review of all pertinent evidence and found there is no relationship between the current COPD and any circumstance of his service.  

Thus, the only probative medical opinion weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated COPD is not due to a documented event or incident of his period of service.  

As regards the Veteran's contention that he has a current lung disorder that is related to in-service asbestos exposure, the diseases associated with asbestos exposure include pulmonary fibrosis (asbestosis), tumors, pleural effusions, pleural plaques, mesotheliomas of pleura and peritoneum and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate. M21-MR part IV, subpart ii, Chapter 2, Section C9(b).  

Here, the record does not reflect a diagnosis of asbestosis or other disease associated with asbestos exposure, and the February 2012 VA examiner specifically determined that such a diagnosis is not warranted.  COPD is also not among the diseases known to be associated with asbestos exposure.

There is also no medical evidence that serves to establish that the claimed COPD resulted from the Veteran's exposure to asbestos, and he has not provided any competent evidence to support his lay assertions suggesting a possible link. 

Finally, the Board has also considered the Veteran's statements to the effect that his COPD is related to his military service, to specifically include his exposure to asbestos.  As a lay person, the Veteran is competent to report that he personally observed, including symptoms. See Layno, 6 Vet. App. at 470.  

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current COPD is related to service, the Board again acknowledges that lay witnesses may, in some circumstances, competently opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at1316.  

In any event, the probative value of the Veteran's general assertions in this regard are outweighed by that of the specific, reasoned opinion of the physician who performed the February 2012 VA examination.  

Accordingly, on this record, the claim of service connection for a lung disorder, claimed as asbestosis must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
  



ORDER

Service connection for a lung disorder, claimed as asbestosis, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


